                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           EASTERN DI VISION
                           No . 4 : 14-CR-71 -l H
                           No . 4 : 16-CV- 93 -H

MARKEITH DEVON WILSON ,
     Petitioner ,
                                                                                ORDER
       v.

UNITED STATES OF AMERICA ,
     Respondent .

       This matter         is    before the          court     on petitioner ' s            motion to

vacate under 28 U.S . C . § 2255 ,                  [DE #56] , and motion for extension

of time to file supplemental briefing ,                           [DE #66] .


                                              BACKGROUND

       On January 6 ,         2015 , pursuant to a signed Memorandum of Plea

Agreement , petitioner pled guilty to interference with commerce by

robbery ,    in       violation          of   18    U.S . C.      §     1951     (Count     Two)     and

brandishing       a    firearm           during     and   in       relation       to    a   crime     of

violence ,   in violation of 18 U. S . C .                   §§       924 (c)   and    (c) (1) (A) (ii)

(Count Thr ee) .        Petitioner was sentenced by this court to a total

term    of   imprisonment                of   121    months           on   September        8,     2015 .

Petitioner did not appeal .

       On June 6 , 2016 , petitioner filed the instant motion to vacate

pursuant to 28          U. S . C .   §    2255 ,    [DE #56 ],         arguing that         Hobbs Act

Robbery , in violation of 18 U. S . C . § 1951 , no longer qualifies as

a crime of violence to support his conviction u nder 18 U. S . C .                                      §
924 (c)      in light     of the        Supreme Court ' s              decisio n       in Johnson v .

United States , 135 S . Ct . 2551 (2015) . 1

                                    COURT'S DISCUSSION

        The Supreme Court recently invalidated the residual clause of

the c rime o f v iolence definition under 18 U. S . C .                            §   92 4 (c) (3 ) (B) .

Un ited States v .          Da v is ,   13 9 S .       Ct .    2319 ,    2 323 - 24     (2019) .       The

prec ise question remaining bef o re the court is wh ether Hobbs Act

Ro bbery is a crime of violence under the force clause o f 18 U. S . C .

§   92 4 (c ) (3) (A)       The    Fourth Circuit                has    recently decided              this

issue .      United States v . Mathis , 932 F . 3d 242 , 266 ( 4th Cir . 2 019)

(" Acco rdingly ,       we c o nclude that Hobbs Act robbery constitutes a

crime       of vi o lence    under      the      force        clause     of    Section       924 (c) . " )

(c iting Un ited States v . Garcia - Ortiz , 904 F . 3d 102 , 109 (1st Cir .

20 1 8) ;    Un i ted States v .        Hill ,     890        F . 3d 51 ,     60   (2d Cir .       2 018 ) ;

Uni t ed States v . Rivera , 847 F . 3d 847 , 849 (7th Cir . 2 017 ) ; In re

Fleur , 824 F . 3d 13 37 , 1 3 4 0- 41           (11th Cir . 2 01 6)) .

        Therefore ,     in light o f Mathis , defendant ' s claim is without

merit .




1 In the Johnson decision , the Supreme Court of the United States inva l idated
the residual clause found in 18 U. S . C . § 924(e)(2)(B)(ii)            ( "Armed Ca r ee r
Criminal Act " or " ACCA" ) .    Johnson , 1 35 S . Ct . at 2557 .  In Welch v . Unite d
States , 136 S . Ct . 1257 , 1265 (2016) , the Supreme Court he l d the rule pronounc ed
in Johnson is retroactively applicable on collateral review .           The court note s
petitione r timely filed his motion to vacate within one year of Johnson .              28
U. S . C . § 2255(f) (3) . However , Johnson does not afford relief to petitioner as
he was not sentenced under the ACCA .



                                                   2
                                          CONCLUSION

         For the foregoing reasons , petitioner ' s motion ,                     [DE #56] , is

DENIED.          Petitioner ' s motion to extend time to file supplemental

briefing ,        [DE #66] ,     is DENIED AS MOOT .         The clerk is directed to

close this case .

        A certificate            of   appealability      shal l    not     issue   absent     "a

substantial showing of the denial of a constitutional right . "                               28

U. S . C .   §   2253(c) (2) .        A petitioner      satisfies         this   standard by

demonstrating             that    reasonable       jurists        would     find       that   an

assessment of the constitutional claims is debatable and that any

dispositive procedural ruling dismissing such claims is likewise

debatable .         Miller - El v .     Cockrell ,     537 U. S.    322 ,   336 - 38    (2003) ;

Slack v. McDaniel , 529 U. S . 473 , 484               (2000) ; Rose v . Lee , 252 F . 3d

676 , 683 (4th Cir . 2001) .            A reasonable jurist wou l d not find this

court ' s        dismissal       of   Petitioner ' s     §   2255    Motion        debatable .

Therefore , a Certificate of Appealability is DENIED .
                     "[)}
        This     _i__!_   day of September 2019 .




                                       MALCOLM
                                       Senior United States District Judge
At Greenville , NC
#35




                                               3
